Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-7 are allowable over the prior art, though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach a distribution and sales system, comprising: 
a master entity that owns rights to various products and services and that has a controller with a processor connected to an electronic network; 
a plurality of management tiers having different management responsibilities, territories, and ownership rights; 
wherein ownership fees are paid by the plurality of management tiers and received by the master entity based upon the different responsibilities, territories, and ownership rights and the processor calculates roll back fees from the master entity and the master entity distributes the roll back fees to the plurality of management tiers based upon the different management responsibilities, territories and ownership rights; 
a lowest management tier has a facility to distribute products and services to purchasing customers; 
purchase/service orders are made through a remote computer connected to the processor of the master entity and the master entity processor determines whether an order is large, small, exclusive, non-exclusive and selects a distribution means based upon the determination; 
where the processor of the master entity sends instructions to a manufacturer to deliver an ordered product to the lowest management tier closest to a location of a purchasing customer.  

        The most analogous prior art includes Silkey (US 2009/0112730 A1), Thayer (US 2006/0030407 A1), Manuel (US 20070156445 A1), Arganbright (US 6,980,962 B1), and Pestow (US 2005/0246043 A1). 

        Silkey discloses a franchisor that owns rights to products and services and can sell franchises to establish franchisees to sell the products and services. The franchisor operates a multilevel business structure with various levels of franchisees and direct sales agents under the franchisees. Franchise fees and overrides are paid by the lower level franchisees to the upper level franchisees and the franchisor. 
        Silkey is deficient in a number of ways. As written, the claims require that master entity distributes the roll back fees to the plurality of management tiers based upon the different management responsibilities, territories and ownership rights. Silkey does not teach these concepts. Additionally, Silkey does not describe that the lowest management tier has a facility to distribute products and services to the customers; that the master entity determines whether an order is large, small, exclusive, non-exclusive and selects a distribution means based upon the determination; nor that the master entity sends instructions to a manufacturer to deliver an ordered product to the lowest management tier closest to a location of a purchasing customer. 
In view of the above, Silkey fails to disclose or render obvious the claims as a whole.

Regarding Thayer, Thayer discloses a recruiter that recruits new members, and receives a percentage of membership fees as a commission. 
Though disclosing these features, Thayer does not disclose or render obvious the claims as a whole.

Regarding Manuel, Manuel discloses a management structure that includes different responsibilities including instruction, strategic development, and managing a geographic area. Manuel further discloses that the different management levels have different ownership right based on the corresponding level of responsibility. 
Though disclosing this feature, Manuel does not disclose or render obvious the claims as a whole.

Regarding Arganbright, Arganbright discloses a business structure that combines a marketing business with a membership buying opportunity, where current owners can introduce customers to the opportunity to buy a membership and earn commissions based on the purchases by the new members. In addition, the owners and their customers order directly from the master marketing company, and the orders are fulfilled by local owners or by the master marketing company. 
Though disclosing this feature, Arganbright does not disclose or render obvious the claims as a whole. 

Regarding Pestow, Pestow discloses determining the characteristics of an order (e.g., large, small, nature of the order), and then selects an appropriate way to distribute the order based on those characteristics. 
Though disclosing this feature, Pestow does not disclose or render obvious the claims as a whole.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Silkey, Thayer, Manuel, Arganbright, Pestow, and the totality of the prior art. While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art. The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claims 2-7 are dependencies of independent claim 1 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.




Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: Silkey (US 2009/0112730 A1). 
Silkey discloses a franchisor that owns rights to products and services and can sell franchises to establish franchisees to sell the products and services. The franchisor operates a multilevel business structure with various levels of franchisees and direct sales agents under the franchisees. Franchise fees and overrides are paid by the lower level franchisees to the upper level franchisees and the franchisor. However, Silkey fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: "The line between legit multi-level marketing and pyramids:", by Karen Blotnicky (“Blotnicky”). 
Blotnicky generally teaches a business structure with several levels of members who recruit new members under then and make profits based on their own sales and sales of the members under them (page 1). However, Blotnicky fails to teach or render obvious the other elements of the claims.













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-7 are directed to a system, which is a machine. Therefore, claims 1-7 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites a distribution and sales system, comprising: 
a master entity that owns rights to various products and services and that has a controller with a 5processor connected to an electronic network; 
a plurality of management tiers having different management responsibilities, territories, and ownership rights; 
wherein ownership fees are paid by the plurality of management tiers and received by the master entity based upon the different responsibilities, territories, and ownership rights 10and the processor calculates roll back fees from the master entity and the master entity distributes the roll back fees to the plurality of management tiers based upon the different management responsibilities, territories and ownership rights; 
a lowest management tier has a facility to distribute products and services to purchasing customers; 
15purchase/service orders are made through a remote computer connected to the processor of the master entity and the master entity processor determines whether an order is large, small, exclusive, non-exclusive and selects a distribution means based upon the determination; 
where the processor of the master entity sends instructions to a manufacturer to deliver an 20ordered product to the lowest management tier closest to a location of a purchasing customer.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of a multi-tier distribution and sales company. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting legal obligations; marketing or sales activities or behaviors; and business relations. In particular, the pending claims are analogous to Ferguson, where the court ruled that structuring a distribution and sales company is an abstract idea. 
Dependent claims 2-7 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-7 recite the additional elements (de-emphasized limitations above) of a system; a controller with a processor connected to an electronic network; and a remote computer. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-7 are not integrated into a practical application based on the same analysis as for claim 1 above.






















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., ownership fees are received by the master entity via the system, and the processor sends delivery instructions to a manufacturer) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g., purchase/service orders are made through a remote computer connected to the processor of the master entity) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 2-7 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. While they recite somewhat narrower abstract ideas than claim 1, they do not recite any further additional elements and only generally link the abstract idea to a particular technological environment. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0164192 A1 to Brown, [Abstract] discussing calculating and transferring royalties and/or advertising fees from a franchisee to a franchisor based on the sales or transactions of the franchisee. Brown does not teach the claims as a whole. 
US 2008/0221994 A1 to Rutz, [0017], discussing a multi-level marking system with a plurality of membership levels. The higher membership levels have higher initial membership fees, but allow products to be purchased for a lower price than lower membership levels. Rutz does not teach the claims as a whole.
US 2003/0191687 A1 to Pavone, [0016], describing a sales structure where sales representatives are compensated for selling a product or service on behalf of a business organization and for the sales of the product or service by other representatives directly or indirectly recruited; where there are a plurality of levels of compensation for the sales representatives, and compensation increases as sales representatives recruit additional sales representatives, directly or indirectly; and where at one compensation level an entitlement is provided for a sales representative to exercise an option to open a franchise retail outlet of the business organization. Pavone does not teach the claims as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625